DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: “bents” should be “bends” at the end of paragraph [0027] of the originally filed disclosure.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “224b” (planetary gears and center; in paragraph [0033] of specification).  Also the drawings are objected to for reference sign “224b” being used to designate two different elements, namely, “planetary gears” and “center” in at least paragraph [0033] of the filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Allowable Subject Matter
Claims 1-10 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  after search and examination, Examiner is unable to find in a single reference or reasonable combination of references the combination of all limitations, features and configurations of the claimed counterbalance mechanism, including the first and second pulleys wherein the second pulley is pivotally attached to the housing structure and connected to the link member by a second cord, wherein the second pulley rotates about a second axis of rotation parallel to and offset from the axis of rotation of the forearm portion substantially as claimed along with all of the other limitations contained within the claims.  Some relevant prior art includes Sansbury 2,537,551, which includes first and second pulleys (60, 61). However, the second pulley fails to include the abovementioned claimed requirements.  Moreover, prior art to Grindle et al. U.S. patent no. 2,626,398 teaches the adjustable counterbalance mechanism as claimed including all of the features of the adjustable spring 42, but does not include the adjustable counterbalance spring 42 in combination with the features of the first and second pulleys substantially as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774